Citation Nr: 0028198	
Decision Date: 10/25/00    Archive Date: 11/01/00	

DOCKET NO.  95-06 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to service connection for multiple chemical 
sensitivity.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1963 to October 
1967.  He served in Vietnam from December 1965 to July 1966.

This case was previously before the Board of Veterans' 
Appeals (Board) in June 1997 at which time it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit for further development.  During the pendency of 
the remand, by rating decision dated in March 2000, the 
veteran was determined to be entitled to a permanent and 
total disability rating for pension purposes.

Of record is an undated communication from the veteran, that 
was attached to documents received in August 1998 which the 
Board has interpreted as a claim for service connection for a 
cervical spine disorder.  This matter has not been developed 
or adjudicated and is therefore referred to the RO for 
appropriate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The claim for service connection for PTSD is plausible.

3.  Multiple chemical insensitivity, to include exposure to 
Agent Orange, was not shown during service.  Multiple 
chemical insensitivity reported following service is not 
shown to be related to the veteran's active service.

CONCLUSIONS OF LAW

1.  The claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran does not have a disability resulting from 
sensitivity to chemicals, to include based on exposure to 
Agent Orange, which was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for PTSD

The veteran's service personnel records show that he served 
in Vietnam with the Marine Corps from December 1965 to July 
1966.  From  December 23, 1965, to January 31, 1966, he was 
assigned to VMF 312 Marine Advisory Group 11 of the 1st 
Marine Aircraft Wing.  From January 1966 to July 1966 he was 
assigned to the 11th Marine Advisory Group of the 1st Marine 
Aircraft Wing as an aircraft hydraulic mechanic.

The service medical records are negative for complaints, 
reports of treatment, or diagnoses relating to a psychiatric 
disability.

A review of the evidence of record discloses that the 
veteran's principal psychiatric diagnosis since the mid-
1990's has been PTSD.  Most recently, following a PTSD 
examination accorded him by VA in July 1999, he was given an 
Axis I diagnosis of PTSD.  The examiner stated that the 
veteran had a clinical picture and symptoms suggestive of 
PTSD.  A notation was made, however, that there had been a 
problem in the past that the veteran could not or the VA 
could not verify the veteran's stay in a combat-related area.  
The veteran indicated that was primarily because his company 
was switched and even though he did not participate in 
shooting, he was actively involved in the ground work of 
combat and had seen a lot of killing and had been shot at 
many times.  Further notation was made that psychological 
testing accorded the veteran confirmed the diagnosis of PTSD.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 E.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit held that, under 38 U.S.C.A. 
§ 5107(a), VA has a duty to assist only those claimants who 
have established well-grounded (that is, plausible) claims.  
More recently, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision holding that VA 
cannot assist a veteran in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of inservice occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an inservice injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is plausible or possible is required.  
Epps, 126 F.3d at 1468.  Further, in determining whether a 
claim is well grounded, the supporting evidence is presumed 
to be true and is not subject weighing.  King v. Brown, 
5 Vet. App. 19, 21 (1993).

A PTSD claim is well grounded if there is medical evidence of 
a current disability; lay evidence (presumed to be credible 
for these purposes) of an inservice stressor; which, in a 
PTSD case, is the equivalent of inservice incurrence or 
aggravation; and, medical evidence of a nexus between service 
and the current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 
(1998).  Where there is a clear diagnosis of PTSD, a 
veteran's assertions regarding participation in combat are 
generally accepted as true for purposes of determining 
whether the claim is well grounded.  Falk v. West, 
12 Vet. App. 402, 404 (1999).

Based on the facts in this case, the Board holds that the 
veteran has satisfied his initial burden of submitting a 
well-grounded PTSD claim because he has submitted medical 
evidence of a current disability; lay evidence (presumed to 
be credible for these purposes) of an inservice stressor, 
which in a PTSD case is the equivalent of inservice 
incurrence or aggravation; and medical evidence of a nexus 
between service and the current PTSD disability.  See Caluza, 
7 Vet. App. at 506.  Specifically, the record contains 
diagnoses of PTSD.  In addition, the record contains the 
veteran's statements regarding his exposure to significant 
stressors during service, as well as his statements regarding 
the death of a close friend in Vietnam.  The Board finds the 
medical evidence of a generalized connection between the 
veteran's PTSD and his military experiences is sufficient to 
provide the requisite medical evidence of a nexus between 
service and a current disease that is necessary under Caluza 
to well ground a PTSD claim.

Inasmuch as the Board has held that the claim is well 
grounded, the Board must ensure that the duty to assist under 
38 U.S.C.A. § 5107(a) has been fulfilled.  As will be 
discussed below, the Board finds that additional development 
is required prior to a decision on the merits of the 
veteran's claim.

Service Connection for a Disability resulting from 
Sensitivity to Chemicals
to include based on Exposure to Agent Orange

Service connection means that the facts, shown by evidence, 
establish that a particular injury or a disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  It is the responsibility of the person 
seeking entitlement to service connection to present a well-
grounded claim.  38 U.S.C.A. § 5107 (West 1991).

As stated above, a claim for service connection requires 
three elements to be well grounded.  It requires competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of a disease 
or injury in service; and competent (medical) evidence of a 
nexus between the inservice injury or disease and the current 
disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997), cert. denied, sub nom.  Epps v. West, 118 S. Ct. 2348 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
affirmed 78 F.3d 604 (Fed. Cir. 1996) (Table).

The 2nd and 3rd Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post service continuity or 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  Brewer v. West, 
11 Vet. App. 228, 231 (1998); see also Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of (i) the existence of a chronic disease in service 
or during an applicable presumption period under 38 C.F.R. 
§ 3.307 and (ii) present manifestations of the same chronic 
disease.  Brewer, 11 Vet. App. at 231.  

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service most have had 
their onset in service.  The laws and regulations pertaining 
to Agent Orange exposure provide for a presumption of service 
connection due to exposure to herbicide agents for veterans 
with one of several diseases and who served on active duty in 
Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6).  A disease associated with exposure 
to certain herbicide agents listed in 38 C.F.R. § 3.309(e) 
will be considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during the period of service.  No 
other condition other than one listed in 38 C.F.R. § 3.309(a) 
will be considered chronic.  38 C.F.R. § 3.307(a).  A veteran 
who, during active military, naval or air service, served in 
Vietnam during the Vietnam Era, and has a disease listed in 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to a herbicide agent containing dioxin, 
such as Agent Orange, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease in service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  Chloracne or other acneform disease consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria, cutanea tarda, prostate cancer, respiratory 
cancers and soft tissue sarcomas.  38 C.F.R. § 3.309(e).  The 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service except that chloracne or other acneform disease 
consistent with chloracne, porphyria, cutanea tarda, and 
subacute and acute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years after the last date on 
which the veteran was exposed to a herbicide agent during 
active military, naval or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has formally stated that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam was not warranted for "any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted."  
See 59 Fed. Reg. 341 (January 4, 1994).  Nonetheless, the 
United States Court of Appeals for the Federal Circuit has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation (proof that exposure during service caused the 
disease that appeared years later).  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

The veteran is claiming service connection for any and all 
disabilities resulting from sensitivity to various chemicals.  
He has stated that during his military service in Vietnam he 
was exposed to Agent Orange and he argues that he now has 
various physical reactions to chemicals, to include 
dizziness, headaches, stomach pain, gastrointestinal 
distress, sleeplessness, tachycardia, and shortness of 
breath.

The medical evidence includes the report of a general medical 
examination accorded the veteran by VA in February 1993.  
Reference is made to a history of multiple chemical 
sensitivities, including ink, fumes, and smells from new 
carpets.  The veteran stated that these caused rapid 
heartbeat, disorientation, loss of memory, and facial 
flushing.  Specific findings were not reported.

A review of the medical records in the claims folder includes 
the report of a March 1995 communication from Paula G. Davey, 
M.D.  She indicated that the veteran had been under her care 
since July 1990.  Various communications from her are of 
record.  At the time of the March 1995 communication, she 
stated the veteran had malabsorption, maldigestion, 
hypochlorhydria, hypothyroidism, multiple chemical 
sensitivity, and food inhalant allergies.  The veteran also 
had episodes of hypoglycemia, suspected overgrowth of 
yeast/fungus, and epigastric pain.  The veteran initially 
reported a history of chronic exposure at the Post Office 
where he worked.  This appeared to precipitate his chemical 
sensitivity which spread to include many volatile chemicals 
that were not regular exposures in the Post Office.  More 
recently, he had written a detailed employment history with 
documentation from the Marines indicating he was assigned as 
an aviation structural mechanic working with hydraulic oil 
and fuel on jets.  While performing this job he would become 
covered with oil without protective clothing.  He recalled 
itching of the skin, fatigue, and headaches from the 
exposures.  He felt better away from the hydraulic oil, fuel, 
and jet exhausts.  When called to Vietnam, he was exposed 
extensively to Agent Orange in the area where his outfit was 
assigned.  He began to note short-term memory problems, 
antisocial behavior, and the beginning of fatigue while in 
Vietnam.  Reportedly, his symptoms continued after his return 
home and increased in severity through the years until he was 
unable to function at work.  The veteran had to terminate his 
employment as a postal worker in 1990.  Dr. Davey opined that 
the veteran had diverse symptoms "resulting from multiple 
chemical sensitivity which is temporally related to his many 
exposures to the different types of petrochemical products 
and Agent Orange while in the service."

In a November 1996 statement, Dr. Davey indicated that 
factors of employment which caused or aggravated the 
veteran's multiple chemical sensitivities included exposure 
to inks, paper, dust, and chemical odors which caused 
headaches, dizziness, neck pain, tachycardia, shortness of 
breath, and tachyarrhythmia.  It was noted that the veteran 
related ink, paper, dust, and chemical odor exposure to the 
onset of his illness and further indication was made that 
symptoms recurred and abated in response to exposures at the 
Post Office.  The physician stated that multiple chemical 
sensitivities were thought to be produced by continued and 
repeated exposures, in the veteran's case, to paper, inks, 
dust, and chemical odors during a continued period of time in 
the work environment.  Exposures aggravated existing 
sensitivities.  The work environment was reported be the 
proximate cause of disability in the veteran, and the 
environmental exposures accelerated any preexisting condition 
of sensitivity by increasing the expected speed of 
progression of sensitivities.  In her report, Dr. Davey 
referred to the studies performed by Mark Cullen, M.D., 
Director of Occupational Medicine at Yale University.

Of record is a comprehensive evaluation in September 1998 of 
the veteran's reported history of multiple chemical 
sensitivity by Timothy R. Weichert, D.O.  It was related that 
the veteran reported multiple symptoms when exposed to 
triggers which included, but were not limited to, newsprint, 
dust, perfumes, car exhausts, gasoline, paint thinners, 
books, underarm deodorants, "WD-40," new rugs, and new car 
smells.  The veteran stated that for many years he did not 
relate the symptoms to his work environment until a doctor 
suggested it to him.  The physician stated he did not believe 
the veteran had multiple chemical sensitivity disorder, as he 
did not fit the criteria regarding documented environmental 
exposure.  Reference was made to characteristics reported by 
Dr. Cullen, the same authority in the field referred to by 
Dr. Davey.  Notation was made that the physician could not 
find any record of a large unintended exposure above the 
usual exposure levels in the work place in the veteran's work 
history.  When asked directly whether he had had such an 
exposure, the veteran stated he had not.  The physician 
expressed his opinion that over the years various physicians 
had co-opted the original intent of Dr. Cullen's definition 
of the various characteristics involving multiple chemical 
sensitivity disorder to include any environmental exposure.  
He believed the veteran should never have been diagnosed with 
the disorder in the first place.  The osteopath stated that 
the veteran also violated another part of the definition in 
that his symptoms recurred and abated in response to 
predictable stimuli.  He indicated there was nothing in the 
veteran's case file or in his description to him of things 
that would not trigger the symptoms and this was too broad a 
history to fit the definition.

The osteopath believed the veteran had cacosmia, which was a 
subjective sense of altered olfactory function and feeling 
ill on exposure to chemical odors that did not necessarily 
meet the case definition for multiple chemical sensitivity 
disorder.  The osteopath stated that he essentially believed 
that the veteran might have had the various symptoms he 
described, but they were in relation to normal environmental 
allergic responses.

The additional medical evidence includes the report of a 
general medical examination accorded the veteran by VA in 
July 1999.  The claims folder was reviewed by the examiner.  
The veteran gave a history of multiple chemical sensitivity.  
He stated he was somewhat sensitive to chemicals in service.  
He reported he did not wear protective covering while working 
on jet engines and jet exhaust fuel and fluids which were 
extremely smelly.  He claimed that he developed headaches, 
fatigue, and dizziness with exposure to the fumes.  He stated 
he did not seek medical attention in service as he was afraid 
that his complaints would be labeled as malingering and he 
would get into trouble.  The diagnoses included a history of 
multiple chemical sensitivity.  The examiner stated the 
veteran had multiple subjective symptoms upon exposure to 
chemicals which were not substantiated by objective findings 
such as a rash, scratch marks, redness or the like.  The 
examiner indicated that the veteran did "not have any 
objective disabilities which were likely to be attributable 
to exposure to Agent Orange and/or chemicals associated with 
aircraft maintenance at this time."

Analysis

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303.  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of a claim or is in equal balance, the 
claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

While the record contains the March 1995 opinion from 
Dr. Davey that the veteran has diverse symptoms resulting 
from multiple chemical sensitivity which she believed were 
"temporally" related to his exposures to different types of 
petrochemical products and Agent Orange while in service, 
this contrasts with her November 1996 statement in which she 
seemed to cite the veteran's work environment in the Post 
Office as the proximate cause of his multiple chemical 
sensitivities.  Specific notation was made to exposure to 
paper, inks, dust, and chemical odors.  No reference was made 
in that communication to the veteran's military service.  A 
thorough review of the entire evidence of record was 
conducted by a physician associated with an independent 
medical evaluation service.  It was that professional's 
opinion that the veteran's symptoms were in relation to 
normal environmental allergic responses.  In other words, the 
symptoms the veteran described were indicated as being 
related to the environmental exposures of everyday life.  
Subsequently, the veteran was examined by a VA physician in 
July 1999 who had access to the entire claims folder and 
reviewed the entire record.  Notation was made to the 
veteran's history of multiple chemical sensitivity.  The 
physician noted the veteran had multiple subjective symptoms 
on exposure to chemicals which were substantiated by 
objective findings such as a rash, scratch marks, rhinitis, 
or so forth.  He specifically stated the veteran did not have 
any objective disabilities which were likely to be 
attributable to exposure to Agent Orange and/or chemicals 
associated with aircraft maintenance while in service.  
Clearly, the preponderance of the evidence is therefore 
against the claim.  The opinion of the VA examiner was based 
on a review of the relevant medical records, as well as the 
veteran's reported symptoms and the statements from 
Dr. Davey.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(the opinion of a VA doctor that is based on review of the 
entire record is more probative then opinions based on the 
veteran's reported history).

The veteran's own assertions of a relationship between any 
current chemical sensitivity and service is not probative 
because he is not competent to provide evidence of a 
relationship between medical disorders.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  The Board, therefore, determines 
that the preponderance of the evidence is against the claim 
for entitlement to service connection for a disorder due to 
chemical sensitivity, including exposure to Agent Orange.


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.

The claim of entitlement to service connection for disability 
manifested by multiple chemical sensitivity, to include 
exposure to Agent Orange, is denied.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the veteran in 
developing facts pertinent to the claim.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Where confirmation of an inservice stressor is missing in a 
PTSD claim, the RO will contact the Marine Corps.  Denial of 
a claim solely because of an unconfirmed stressor is improper 
unless the claim has first been reviewed by the Marine Corps.  
M21-1, Part III, paragraph 5.14 (April 30, 1999).  In the 
instant case, there is a June 1995 communication from an 
historian with the Research Division of the Air Force History 
Support Office, Bolling Air Force Base in Washington, D.C.  
However, it is not clear whether or not the RO has contacted 
the Marine Corps to request specific information from that 
service department.

The evidence of record includes command chronologies for 
December 1965 and January 1966, but not for the remaining 
months of the veteran's stay in Vietnam.

The undersigned also notes that in a 1994 statement the 
veteran indicated that he was exposed to mortar fire on a 
regular basis during his time in Vietnam.  He indicated that 
he had a friend who was killed in action near Hill 327.  No 
specific information regarding the death of the individual is 
of record.

Essentially, then, the undersigned finds that the veteran has 
in different statements reported specific, potentially 
verifiable stressors which warrant further efforts to obtain 
verification.  Accordingly, the case is REMANDED to the RO 
for the following:

1.  The RO should contact the veteran and 
request that he provide more specific 
information regarding the death of his 
friend who was killed in action near 
Hill 327.  The veteran should also be 
provided with an opportunity to provide a 
more comprehensive statement containing 
as much detail and information as 
possible concerning the specifics (that 
is, who, what, where, when, specific 
dates, and units involved) of the combat 
actions he alleges to have experienced 
during active military service.  The 
veteran is to be informed of the 
possibility of obtaining command 
chronologies which may help verify his 
claimed stressors, and he should be given 
another opportunity to specify the dates 
for which such chronologies should be 
obtained.

2.  Thereafter, the RO must review the 
entire file, including the veteran's 
previous statements of stressors and any 
additional information submitted by the 
veteran or otherwise obtained pursuant to 
this REMAND, and prepare a summary of all 
the claimed stressors.  This summary and 
all associated documents, to include 
copies of the veteran's DD 214 and the 
veteran's military performance file, 
should be sent to the Commandant of the 
Marine Corps, Headquarters, United States 
Marine Corps, Code MMSB10, Quantico, 
Virginia 22134-5030.  They should be 
requested to provide any information 
which might corroborate the veteran's 
alleged stressors, to include 
verification of claimed rocket attacks 
allegedly witnessed by the veteran.  
Command chronologies for the units to 
which the veteran was assigned during his 
time in Vietnam should be requested.

3.  Thereafter, the RO must make a 
specific determination, based upon the 
complete record, as to whether the 
veteran was engaged in combat and whether 
he experienced any of his claimed 
stressors (whether in combat or 
otherwise) and determine whether the 
evidence is sufficient to establish the 
occurrence of the stressors.  If so, the 
findings should be so specified for the 
record.

4.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, the RO should 
specify those stressors for the record.  
If there is no such verification, the RO 
need not undertake another examination of 
the veteran.  If, however, there is such 
verification, the RO should then schedule 
the veteran for a VA psychiatric 
examination in order to determine, after 
a review of all the pertinent evidence 
and evaluation of the veteran, whether he 
currently meets the diagnostic criteria 
for PTSD.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
explain how the diagnostic criteria of 
the 4th Edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
are met, to include identification of the 
specific stressor or stressors underlying 
any PTSD diagnosis, and, upon the link 
between the current symptomatology and 
one or more of the inservice stressors 
found to be established by the RO.  The 
claims folder, to include a copy of this 
REMAND, along with any additional 
evidence obtained pursuant to the REMAND, 
should be provided to the examiner for 
review.  The examination report should 
reflect review of pertinent material in 
the claims folder and include the 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests, to include psychological 
testing and evaluation, should be 
accomplished.  The examination report 
must include all examination results, 
along with the complete rationale 
underlying all opinions expressed, 
citing, if necessary, to specific 
evidence in the record.  The report 
should be associated with the other 
evidence on file in the veteran's claims 
folder.

5.  With regard to the instructions set 
forth above, the RO should inform the 
veteran of his obligation to cooperate by 
providing the requested information to 
the extent possible, and by reporting for 
any scheduled examination.  The RO should 
inform the veteran that his failure to 
cooperate may result in adverse action 
with regard to this claim, pursuant to 
the provisions of 38 C.F.R. § 3.655 
(1999).

6.  Upon completion of the above, the RO 
should review the evidence and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, including if any examination 
opinions are not provided, appropriate 
corrective action should be undertaken.

7.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record and 
readjudicate the issue of entitlement to 
service connection for PTSD.  The RO 
should consider the revised provisions of 
38 C.F.R. § 3.304(f) (1999).  If the 
determination is unfavorable to the 
veteran, the RO should furnish him and 
his representative with a supplemental 
statement of the case.  Thereafter, the 
veteran and his representative should be 
given an opportunity for response.  The 
case should then be returned to Board for 
further appellate consideration, if 
otherwise in order.

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted.  The 
purpose of this REMAND is to further develop the record.  No 
action is required by the veteran until he receives further 
notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

	

 

